Exhibit 10.3

WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT
FOR
TODD S. FARHA

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
effective as of June 6, 2005, by and between WellCare Health Plans, Inc., a
Delaware corporation (the “Company”), and Todd S. Farha (the “Grantee”).

RECITALS

In consideration of services to be rendered by the Grantee and to provide an
incentive to the Grantee to remain with the Company and its Subsidiaries, it is
in the best interests of the Company to make a grant of Restricted Stock to
Grantee in accordance with the terms of this Agreement; and

The Restricted Stock is granted pursuant to the WellCare Health Plans, Inc. 2004
Equity Incentive Plan (the “Plan”) which is incorporated herein for all
purposes. The Grantee hereby acknowledges receipt of a copy of the Plan. Unless
otherwise provided herein, terms used herein that are defined in the Plan and
not defined herein shall have the meanings attributable thereto in the Plan.

NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Award of Restricted Stock. The Company hereby grants, as of June 6, 2005 (the
“Date of Grant”), to the Grantee, 220,000 shares of common stock, par value $.01
per share, of the Company (collectively, the “Restricted Stock”), which
Restricted Stock is and shall be subject to the terms, provisions and
restrictions set forth in this Agreement and in the Plan. As a condition to
entering into this Agreement, and as a condition to the issuance of the
Restricted Stock (or any other securities of the Company), the Grantee agrees to
be bound by all of the terms and conditions herein and in the Plan.

2. Vesting of Restricted Stock.

(a) Except as otherwise provided in Section 3 hereof, the Restricted Stock shall
become vested in the following amounts, at the following times and upon the
following conditions (each such date being a “Vesting Date”), provided that the
Grantee’s employment or service with the Company and its Subsidiaries continues
through and on the applicable Vesting Date:

      Number of Shares of Restricted Stock   Vesting Date
25%
  Second Anniversary of Date of Grant
 
   
25%
  Third Anniversary of Date of Grant
 
   
25%
  Fourth Anniversary of Date of Grant
 
   
25%
  Fifth Anniversary of Date of Grant

(b) Except as otherwise provided in Section 3 hereof, there shall be no
proportionate or partial vesting of Restricted Stock in or during the months,
days or periods prior to each Vesting Date, and all vesting of Restricted Stock
shall occur only on the applicable Vesting Date.

3. Termination of Employment

(a) Upon the termination or cessation of Grantee’s employment or service with
the Company and its Subsidiaries, for any reason whatsoever, any portion of the
Restricted Stock which is not yet then vested, and which does not then become
vested pursuant to this Section 3, shall automatically and without notice
terminate, be forfeited and become null and void.

(b) Notwithstanding the foregoing, in the event that the Recipient’s employment
with the Company and its Subsidiaries is terminated by the Company without Cause
or by the Grantee for Good Reason, a portion of the Shares of Restricted Stock
subject to this Agreement shall become immediately vested as of the date of the
termination of the Recipient’s employment with the Company and its Subsidiaries
(the “Date of Termination”), as follows (in each case, rounded to the nearest
whole number): the number of such Shares of Restricted Stock that shall so vest
shall be calculated by (i) multiplying (A) the total number of Shares of
Restricted Stock by (B) the Applicable Percentage (as defined below), and
(ii) subtracting from such product that number of shares of Restricted Stock, if
any, otherwise vested as of the Date of Termination pursuant to Section 2(a)
hereof. For purposes hereof, the “Applicable Percentage” shall be a fraction,
the numerator of which shall be the number of full months during the period
beginning on the Date of Grant and ending on the Date of Termination, and the
denominator of which shall be 60.

(c) Notwithstanding any other term or provision of this Agreement, if the
Grantee ceases to be a director, officer or employee of, or to perform other
services for, the Company and any Subsidiary, and the Grantee’s employment or
service was terminated within 24 months after there is a Change in Control of
the Company, as defined in Section 2(c) of the Plan, either (i) by the Company
without Cause or (ii) by the Grantee for Good Reason, then any unvested
Restricted Stock shall become immediately vested as of the Date of Termination.

(d) Notwithstanding any other term or provision of this Agreement, in the event
that the Grantee’s employment or service with the Company and its Subsidiaries
is terminated on account of the Grantee’s death, Disability, or Retirement, any
unvested portion of the Restricted Stock shall become immediately vested as of
the date of the termination of the Grantee’s employment or service with the
Company and its Subsidiaries.

(e) For purposes of this Agreement, the term “Disability” shall (i) mean a
disability that would entitle the Grantee to payment of monthly disability
payments under any Company long-term disability plan or (ii) have such meaning
as otherwise set forth in any employment or similar agreement between the
Recipient and the Company.

(f) Notwithstanding any other term or provision of this Agreement but subject to
the provisions of the Plan, the Committee shall be authorized, in its sole
discretion, based upon its review and evaluation of the performance of the
Grantee and of the Company and its Subsidiaries, to accelerate the vesting of
all or any portion of the Restricted Stock under this Agreement, at such times
and upon such terms and conditions as the Committee shall deem advisable.

4. Delivery of Restricted Stock. The Company shall make a book entry in its
stock ledger for the Restricted Stock registered in the Grantee’s name. Upon
vesting, certificates for the Restricted Stock will be issued in the name of the
Grantee and shall be delivered to the Grantee’s address on record with the
Company or to such other address as the Grantee may instruct the Company. The
Company shall retain the right to determine if any stock certificates issued
under the Plan or under this Agreement shall bear a restrictive legend.

5. Rights with Respect to Restricted Stock.

(a) Except as otherwise provided in this Agreement, the Grantee shall have, with
respect to all of the shares of Restricted Stock, whether vested or unvested,
all of the rights of a holder of shares of common stock of the Company,
including without limitation (i) the right to vote such Restricted Stock,
(ii) the right to receive dividends, if any, as may be declared on the
Restricted Stock from time to time, and (iii) the rights available to all
holders of shares of common stock of the Company upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split-up, stock dividend or
recapitalization undertaken by the Company.

(b) In the event that the Committee shall determine that any stock dividend,
stock split, share combination, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares, warrants or rights offering to purchase Common Stock at a price
substantially below fair market value, or other similar corporate event affects
the Common Stock such that an adjustment is required in the number of shares of
Restricted Stock in order to preserve, or to prevent the enlargement of, the
benefits or potential benefits intended to be made available under this Award,
then the Committee shall, in its sole discretion, and in such manner as the
Committee may deem equitable, adjust any or all of the number and kind of shares
of Restricted Stock and/or, if deemed appropriate, make provision for a cash
payment to the Grantee, provided, however, that, unless the Committee determines
otherwise, the number of shares of Restricted Stock subject to this Award shall
always be a whole number.

(c) Notwithstanding any term or provision of this Agreement to the contrary, the
existence of this Agreement, or of any outstanding Restricted Stock awarded
hereunder, shall not affect in any manner the right, power or authority of the
Company to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger, consolidation or similar transaction
by or of the Company; (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
Restricted Stock and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that the Restricted Stock
includes, has or possesses, or any warrants, options or rights with respect to
any of the foregoing; (iv) the dissolution or liquidation of the Company;
(v) any sale, transfer or assignment of all or any part of the stock, assets or
business of the Company; or (vi) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise).

6. Transferability. Unless otherwise determined by the Committee, the shares of
Restricted Stock are not transferable until and unless they become vested in
accordance with this Agreement. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Grantee. Any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares of Restricted Stock become vested shall be
void ab initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

7. Tax Withholding Obligations.

(a) The Company shall withhold a number of shares of the Company’s common stock
(rounded up) otherwise deliverable to the Grantee having a Fair Market Value
sufficient to satisfy the statutory minimum of all or part of the Grantee’s
estimated total federal, state and local tax obligations associated with the
award or vesting of the Restricted Stock; provided, however, the Grantee may
elect, by providing the Company with at least two weeks prior notice, to satisfy
such tax withholding obligations by depositing with the Company an amount of
cash equal to the amount determined by the Company to be required with respect
to any withholding taxes, FICA contributions or the like under federal, state or
local statute, ordinance rule or regulation in connection with the award or
vesting of the Restricted Stock. Alternatively, the Company may, in its sole
discretion and to the extent permitted by law, deduct from any payment of any
kind otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.

(b) Tax consequences on the Grantee (including without limitation federal,
state, local and foreign income tax consequences) with respect to the Restricted
Stock (including without limitation the grant, vesting and/or forfeiture
thereof) are the sole responsibility of the Grantee. The Grantee shall consult
with his or her own personal accountant(s) and/or tax advisor(s) regarding these
matters, the making of a Section 83(b) election and the Grantee’s filing,
withholding and payment (or tax liability) obligations.

8. Amendment, Modification and Assignment; Non-Transferability. This Agreement
may only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Grantee’s
rights hereunder) may not be assigned, and the obligations of Grantee hereunder
may not be delegated, in whole or in part. The rights and obligations created
hereunder shall be binding on the Grantee and his heirs and legal
representatives and on the successors and assigns of the Company.

9. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

10. Miscellaneous.

(a) No Right to Continued Employment or Service. This Agreement and the grant of
Restricted Stock hereunder shall not confer, or be construed to confer, upon the
Grantee any right to employment or service, or continued employment or service,
with the Company or any Subsidiary.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Restricted Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

(d) No Trust or Fund Created. Neither this Agreement nor the grant of Restricted
Stock hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Subsidiary
and the Grantee or any other person. To the extent that the Grantee or any other
person acquires a right to receive payments from the Company or any Subsidiary
pursuant to this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company.

(e) Electronic Delivery and Signatures. Grantee hereby consents and agrees to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. If the Company establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), Grantee hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. Grantee consents and agrees that any such procedures and delivery may
be effected by a third party engaged by the Company to provide administrative
services related to the Plan, including any program adopted under the Plan.

(f) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(g) Interpretation. The Grantee accepts the Restricted Stock subject to all of
the terms, provisions and restrictions of this Agreement and the Plan. Unless a
Change in Control shall have occurred, the undersigned Grantee hereby accepts as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Agreement.

(h) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(i) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 8735 Henderson Road, Ren Two,
Tampa, Florida 33634, or if the Company should move its principal office, to
such principal office, and, in the case of the Grantee, to the Grantee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

(j) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(k) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

* * * * * * * *

1

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

WELLCARE HEALTH PLANS, INC.

By: /s/ THADDEUS BEREDAY



      Name: Thaddeus Bereday



      Title: Senior Vice President and General Counsel

Grantee acknowledges receipt of a copy of the Plan and represents that he is
familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement.

GRANTEE:

By: /s/ TODD S. FARHA
Todd S. Farha

2